Citation Nr: 0102917	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as insomnia and fatigue, to include as due 
to an undiagnosed illness.

4.  Entitlement to service connection for an inability to 
procreate, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for a left knee disability, 
headaches, chronic fatigue syndrome (claimed as insomnia, 
fatigue and "unrefreshed sleep"), and inability to 
procreate. 

The Board notes that the RO sent a letter to the veteran in 
November 1999, notifying him that he had not filed a timely 
notice of disagreement (NOD) to the RO's April 1998 decision 
denying entitlement to service connection for shaky 
hands/nervous condition and blood in the stool.  However, in 
his substantive appeal dated March 29, 1999, the veteran did 
express disagreement on that portion of the April 1998 rating 
decision that denied service connection for blood in his 
stool, which, in the Board's judgment satisfies the 
requirements for a timely NOD.  38 C.F.R. §§ 20.201, 20.3000, 
20.301(a), 20.302(a) (2000).  As the RO has not issued a 
statement of the case (SOC), the Board will address the 
matter in the Remand appended to this decision.  Manlincon v. 
West, 12 Vet App 238 (1999). 

The Board also notes that the March 1999 substantive appeal 
perfecting the appeal of the issues currently in appellate 
status also included a statement that was construed by the RO 
as a timely NOD to the April 1998 decision denying a 
compensable rating for residuals of a postoperative 
arthroscopy with a partial meniscectomy and granting 
secondary service connection and a zero percent rating for 
osteoarthritic changes of the medial compartment of the right 
knee; the veteran appealed for compensable ratings for both 
disorders.  The claims were addressed in a SOC issued on May 
25, 1999.  The veteran's substantive appeal was received in 
August 1999, however, and the RO entered a decision in 
November 1999 that, in pertinent part, determined that the 
substantive appeal pertaining to the right knee ratings was 
not timely.  38 C.F.R. § 20.302(b) (2000).  Procedural and 
appellate rights were afforded in the associated notice to 
the veteran.  The Board notes that the RO also issued further 
clarification to the veteran to the effect that the claim was 
not in appellate status in a February 16, 2000 letter.  
Inasmuch as the record does not show a timely notice of 
disagreement being received to initiate an appeal on the 
issue of whether the substantive appeal was timely, that 
issue is not in appellate status.  38 C.F.R. § 20.201, 
20.302(a) (2000).  The Board further notes that an RO 
decision in August 2000 increased the rating for the 
veteran's residuals of a postoperative arthroscopy with a 
partial meniscectomy from zero to 10 percent.  The record 
does not contain a NOD to that decision.  


REMAND

As noted above, the RO has not issued a statement of the case 
on the issue pertaining to blood in the stool.  Where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's DD-214 shows that he had service in Southwest 
Asia from December 1990 to May 1991.  The veteran's primary 
contention is that the claimed disorders developed after 
service as a result of his active duty in the Persian Gulf.  
Compensation may be paid to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more of the signs or symptoms listed 
below.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2001.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (2000).  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.
In reviewing the record, the Board notes that the veteran was 
seen for complaints pertaining to the left knee in March 1990 
while on active duty following a motor vehicle accident  
Minimal trauma was assessed. 

Post-service medical records show that the veteran was 
evaluated for left knee pain; a printed date at the top of 
the page is January 1997, but it appears that the date at the 
bottom of the page is January 1992.  The RO construed the 
record as showing the latter date.  A clinical record from 
Embry Riddle University, pertaining to treatment for 
migraines, was interpreted by the RO as dating from September 
1992; whereas, the release and cover sheet indicates that 
treatment records date back to 1995, and that the pertinent 
treatment was in 1997. 

Following a February 1998 VA examination, the veteran was 
diagnosed with chronic fatigue, migraine headaches and 
periodic blood in his stool.  The veteran underwent a left 
knee anterolateral arthrotomy and excision of intra-articular 
tumor in June 1998.

The Board is of the opinion that further development is 
warranted.  Pursuant to recent legislation, the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a VA benefit, 
except that the VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the claimant's 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

In the case of a claim for disability compensation, the 
assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion will be regarded as 
being necessary to make a decision on a claim if the evidence 
of record, taking into consideration all information and lay 
or medical evidence (including statements of the claimant)- 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence to make a decision on the claim.  

In this case, the veteran should be afforded another medical 
examination for the purpose of determining if the claimed 
symptoms and disorders are causally linked to any incident of 
the veteran's period of active duty.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of treatment or evaluation for 
any left knee disability, headaches, 
fatigue, sleep disturbance, inability to 
procreate, or blood in the stool since 
service.  Thereafter, complete medical 
records should be obtained in accordance 
with 38 C.F.R. § 3.159. 

If the search for records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist(s) to determine the nature and 
etiology of any diagnosis or undiagnosed 
illness manifested by left knee symptoms, 
headaches, fatigue, sleep disturbance, 
inability to procreate, or blood in the 
stool.  The claims file must be made 
available to the examiner(s) for review 
in conjunction with the examination(s).  
Any tests deemed necessary should be 
accomplished. 

The examiner(s) should be requested to 
express opinions as to whether it is at 
least as likely as not that any left knee 
symptoms or disability, headaches, 
fatigue, sleep disturbance, inability to 
procreate, or blood in the stool are due 
to a diagnosed or undiagnosed illness; 
and whether it is at least as likely as 
not that any of these symptoms or 
disorders are causally linked to any 
incident of service, including the 
veteran's service in the Southwest Asia 
theater.

3.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims of entitlement to 
service connection for a left knee 
disability, headaches, fatigue (to 
include sleep disturbance), and inability 
to procreate, to include as due to an 
undiagnosed illness, on the merits.  

4.  The RO should also issue a statement 
of the case to the veteran and 
representative addressing the issue of 
entitlement to a service-connection for 
blood in the stool, to include as due to 
an undiagnosed illness. Thereafter, the 
veteran must be provided with the 
applicable time period for filing a 
substantive appeal.

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  After completion of the above, and after the 
veteran has been given the opportunity to respond thereto, 
the claims file should be returned to the Board for further 
appellate decision, if in order. 

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

